Citation Nr: 0014594	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  99-04 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1944 to June 
1946.  He served from June 1946 to June 1954 in the inactive 
Naval Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The claims of entitlement to service connection for 
hearing loss, tinnitus, and hypertension are not supported by 
cognizable evidence demonstrating that the claims are 
plausible or capable of substantiation.


CONCLUSION OF LAW

The claims of entitlement to hearing loss, tinnitus, and 
hypertension are not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's service medical records (SMRs), for the period 
from January 1944 to June 1954, are negative for any 
treatment or complaints related to any of the issues on 
appeal.  His hearing was noted as 15/15 on both the January 
1944 and June 1946 physical examinations.  There was no 
finding of tinnitus.  The veteran had a blood pressure 
reading of 140/80 recorded on his June 1946 examination.  The 
latest entry, dated in June 1954, noted that the veteran's 
health record was being closed due to his discharge from the 
Reserves.

Following his period of active duty, the veteran submitted an 
application for VA outpatient treatment in June 1947.  He 
requested an ear examination as he complained of being hard 
of hearing.  He indicated that the problem was first noticed 
in July 1945.  There is no indication that any treatment was 
provided.  A handwritten entry on the application, dated in 
July 1950, noted that service connection was not established.

The veteran submitted his current claim in April 1998.  He 
said that he developed the claimed disorders during service 
in 1946.  

The RO sent a development letter to the veteran in April 
1998.  The veteran was notified that the RO was having a 
difficult time locating his SMRs.  He was requested to 
provide additional information to assist in a search for the 
records.  There is no indication that the veteran provided 
the requested information.  Further, the veteran was advised 
that he needed to provide evidence of a current disability 
with medical evidence of a link between the claimed 
disability and service.  

The RO submitted a records request to the National Personnel 
Records Center (NPRC) and requested available SMRs for the 
periods from June 1944 to June 1946 and from June 1946 to 
June 1954.  In a response dated in October 1998, the NPRC 
confirmed the veteran's period of active duty from June 1944 
to June 1946 but noted that he served in the Naval Reserve 
from June 1946 to June 1954 with no active duty performed 
during that period.  The NPRC also noted that they had sent 
the available SMRs for the veteran.

Associated with the claims file are VA treatment records for 
the period from December 1996 to February 1998.  The records 
reflect treatment for several conditions, to include the 
veteran's hypertension.  They also note a history of hearing 
loss and tinnitus.  The records do not relate the veteran's 
hypertension or history of hearing loss and tinnitus to any 
incident of service.

Also associated with the claims file are private treatment 
records from John A. Wagoner, Jr., M. D.  The records cover a 
period from June 1990 to January 1995.  The records reflect 
treatment for hypertension and note a diagnosis of chronic 
tinnitus in November 1992.  However, there is no entry that 
relates either disorder to any incident of service.

Analysis

The veteran is seeking entitlement to hearing loss, tinnitus, 
and hypertension.  The legal question to be answered 
initially is whether the veteran has presented evidence of 
well-grounded claims; that is, claims that are plausible.  If 
he has not presented well-grounded claims, his appeal must 
fail with respect to the claims and there is no duty to 
assist him further in the development of the claims.  
38 U.S.C.A. § 5107(a); Morton v. Brown, 12 Vet. App. 477 
(1999).  As will be explained below, the Board finds that the 
claims are not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304.  In addition, certain 
chronic diseases, including hearing loss and hypertension, 
may be presumed to have been incurred during service if the 
disorder becomes manifest to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) (1999) are applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. §3.303(b) if the condition 
is noted during service or during an applicable presumptive 
period, and if competent evidence, either medical or lay, 
depending on the circumstances, relates the present condition 
to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 
(1997). 

Finally, for the purposes of applying the law administered by 
the VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

In this case, the veteran has failed to produce any objective 
evidence that he had a recognized hearing loss in service or 
that his current hearing loss meets the necessary evaluation 
criteria.  A review of the veteran's SMRs is negative for any 
indication of a hearing loss during service.  The Board 
acknowledges that the veteran sought treatment for a hearing 
related complaint in June 1947, however there is no 
indication that he was treated by VA and the appellant has 
not presented any evidence that a hearing loss existed at 
that time that satisfied the criteria for presumptive service 
connection, other than his subjective complaints, or that any 
current hearing loss is related to his complaint in 1947.  
The VA and private treatment records contain references to a 
history of hearing loss but do not provide any evidence such 
as audiograms to reflect a measurement of the claimed 
disorder.

The Board notes that the veteran is capable of providing 
subjective evidence that he believes he has a hearing loss.  
However, in order to establish service connection, he must 
have a diagnosis of the condition that meets the regulatory 
criteria and a medical opinion that provides the necessary 
nexus to service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on an issue.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).

In regard to his claims involving tinnitus and hypertension, 
the Board notes that the VA and private treatment records 
contain diagnoses of each disorder.  However, the veteran has 
failed to produce any evidence to link his current diagnoses 
to service.  As with his claim for service connection for 
bilateral hearing loss, the veteran's own opinion is not 
competent evidence to establish a nexus between his current 
diagnosed conditions and service.  Espiritu.

The Board notes that the veteran's attorney has argued that 
the claimed disorders are chronic and that the veteran is not 
required to provide any evidence relating them to service.  
38 C.F.R. § 3.303 does not relieve a claimant of the burden 
of providing a medical nexus.  Rather, a claimant diagnosed 
with a chronic condition must still provide a medical nexus 
between the current condition and the putative continuous 
symptomatology.  Until the appellant presents competent 
medical evidence to provide a relationship between a current 
disability and either an in-service injury or continuous 
symptomatology, the claim cannot be considered well grounded.  
Voerth v. West, 13 Vet App 117 (1999).  Where the "cause" 
of a disorder that is not visually observable is at issue, 
medical evidence of a nexus between the claimed condition and 
the continued symptomatology is required.  See Hodges v. 
West, 13 Vet. App. 287, 292-93 (2000).  The veteran may be 
capable of providing subjective observations of decreased 
hearing and tinnitus, however he is not qualified to relate 
those particular observations to any incident of service.  
Espiritu.  Moreover, he has not provided any evidence of a 
nexus between his claimed symptoms and the diagnosed 
conditions that would link them to service.  Hodges, 13 Vet. 
App. at 292-93. 

The veteran's claims for entitlement to service connection 
for the above claims are not well grounded.  He has failed to 
satisfy the required criteria as established by Epps, and 
Caluza.  As such, the claims must be denied.

The Board has also considered the possibility of service 
connection for the claimed disorders during the period of the 
veteran's Naval Reserve service.  However, the available 
information indicates that he was inactive, meaning that he 
did not perform either active or inactive duty for training 
so as to possibly qualify for service connection during a 
period of reserve duty.  See Brooks v. Brown, 5 Vet. App. 484 
(1993); Paulson v. Brown, 7 Vet. App. 466, 469 (1995).  
Moreover, the veteran has not alleged that he developed any 
of the claimed disorders during a period of reserve duty.

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).


ORDER

The claims for entitlement to service connection for hearing 
loss, tinnitus, and hypertension are denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

